STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                     NO.    2022   KW   0153

VERSUS


KELVIN      RAY    SMITH                                                            APRIL   8,   2022




In   Re:          Kelvin Ray           Smith,   applying     for    supervisory writs,             19th
                  Judicial          District     Court,     Parish       of   East    Baton      Rouge,
                  No.    02- 80- 0296.



BEFORE:         MCCLENDON,           WELCH,     AND    THERIOT,    JJ.


       WRIT       DENIED.


                                                      PMC
                                                      JEW
                                                      MRT




OURT ` OF APPEAL,              FIRST    CIRCUIT




       DEPUTY           LERK   OF    COURT
                FOR      THE   COURT